Citation Nr: 0919859	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  07-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated September 2005 and 
November 2005 from the Department of Veterans Affairs (VA) 
Regional Office (RO) above, which denied service connection 
for peripheral neuropathy.  

In September 2007, the Veteran and his wife, M.F., testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing at the RO.  A transcript of the hearing is associated 
with the claims file.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam War era; therefore, his exposure to herbicides during 
service is presumed.  

2.  The competent and probative evidence of record 
preponderates against a finding that the Veteran has acute or 
subacute peripheral neuropathy.

3.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's chronic 
peripheral neuropathy is etiologically related to his active 
military service, including exposure to herbicides.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
service, nor may it be presumed that peripheral neuropathy 
was incurred as a result of exposure to herbicides during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in May 2005 that fully addressed 
all required notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the Veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records and post-service 
medical records from private health care providers who 
treated him from 1991 to 2004.  The Board notes the Veteran 
was not afforded a VA examination in conjunction with this 
claim; however, the Board finds no prejudice to the Veteran 
because VA has obtained a medical opinion addressing the 
likelihood that the Veteran's peripheral neuropathy is 
related to his military service.  Significantly, it appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, to the extent that the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds that, since the claim herein 
is being denied, such issues are moot and there is no 
prejudice to the Veteran in proceeding with the present 
decision.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d) (2008).  

In this case, the Veteran contends that his post-service 
diagnosis of peripheral neuropathy is related to herbicide 
exposure in service.  

The specific statute pertaining to claimed exposure to 
herbicides is 38 U.S.C.A. § 1116 (West 2002 & Supp. 2008).  
Regulations issued pursuant thereto provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or a similar herbicide.  See McCartt v. West, 12 Vet. App. 
164 (1999).  These regulations also stipulated the diseases 
for which service connection could be presumed due to an 
association with exposure to herbicide agents, including 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  For purposes of this section, acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e), Note 2.  

The law further provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f). 

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that, based upon extensive scientific research, a presumption 
of service connection based upon exposure to herbicides used 
in Vietnam should not be extended beyond specific disorders.  
See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. 
Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  

One such Notice, entitled "Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41,442-49 
(Aug. 8, 1996), is the result of an agreement entered into 
with the National Academy of Sciences (NAS) to review and 
summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in the Republic of Vietnam during the Vietnam era 
and each disease suspected to be associated with such 
exposure.  NAS issued its initial report, entitled "Veterans 
and Agent Orange: Health Effects of Herbicides Used in 
Vietnam," on July 26, 1993, and a second report, entitled 
"Veterans and Agent Orange: Update 1996," on March 14, 
1996.  

In its 1996 report, NAS assigned chronic peripheral 
neuropathy (as opposed to acute or subacute peripheral 
neuropathy), to a category labeled inadequate/insufficient 
evidence to determine whether an association exists.  NAS 
defined that category as meaning that the available studies 
are of insufficient quality, consistency, or statistical 
strength to permit a conclusion regarding the presence or 
absence of an association with herbicide exposure.  The 
studies reviewed by NAS suggested that the development of 
peripheral neuropathy can follow high levels of exposure to 
herbicides, and that peripheral neuropathy associated with 
herbicide exposure will manifest very soon after exposure.  
As such, the Secretary determined that a positive association 
does not exist between herbicide exposure and the subsequent 
development of chronic peripheral neuropathy.  See 61 Fed. 
Reg. 41,442-47.  

Notwithstanding the foregoing presumption provisions, the 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
herbicide exposure by showing two elements.  First, the 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the 
veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e), or otherwise establish a 
nexus to service.  See Brock, 10 Vet. App. at 162.

In this case, the Veteran's service records show he served in 
the Republic of Vietnam during the Vietnam War era.  There is 
no affirmative evidence of record showing the Veteran was not 
exposed to herbicides in service; therefore, his exposure to 
herbicides is presumed.  As noted, the Veteran is alleging 
that, as a result of this exposure, he has developed 
peripheral neuropathy.

Review of the record reveals the Veteran currently suffers 
from neurologic problems affecting his hands, feet, and legs.  
See private medical records dated from March 1991 to April 
2005.  The service treatment records reveal no complaints, 
treatment, or findings related to a neurologic disorder 
manifested during service.  The first time the Veteran is 
shown to have a neurologic problem is in March 1991, when he 
complained of intermittent numbness affecting his right hand 
and feet.  The impression was rule out multiple sclerosis, 
and a subsequent brain magnetic resonance imaging (MRI) was 
normal.  The Veteran continued to complain of periodic pain 
affecting his left and right extremities and he reported 
suffering from neurologic problems since at least 1989 or the 
1990s.  See November 1996 private medical record; see also 
September 2007 Travel Board hearing transcript.  The 
Veteran's neurologic complaints were variously diagnosed as 
idiopathic peripheral neuropathy, paresthesias, neuroma, and 
neuropathy.  See private medical records dated November 1996, 
November 1999, and March 2004.  

As to the Veteran's neurologic complaints, the Board notes 
that no definitive diagnosis is reflected in the record.  
Nevertheless, even in resolving all reasonable doubt in favor 
of the Veteran and finding that his neuropathies are properly 
diagnosed as peripheral neuropathy, the Board finds there is 
no evidence of record which shows the Veteran's disability is 
"acute or subacute" peripheral neuropathy.  

In making this determination, the Board notes there is no 
medical evidence of a diagnosis of acute and/or subacute 
peripheral neuropathy reflected in the record.  More 
importantly, the evidence does not show that the Veteran 
manifested neurologic problems or symptoms within two weeks 
of herbicide exposure or that his neurologic symptoms 
resolved within two years of onset.  See 38 C.F.R. 
§ 3.309(e), Note 2.  

The law provides that the last date on which a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

The actual dates on which the Veteran served in the Republic 
of Vietnam are not indicated in the record; therefore, the 
last date on which he is presumed to have been exposed to 
herbicides in on January 14, 1971, the day he was separated 
from active duty service.  However, there are no complaints, 
treatment, or findings related to neurologic symptoms or 
problems shown during service or within two weeks thereof.  
As noted, the evidence shows the Veteran has reported 
suffering from peripheral neuropathy since at least 1989, 
which is more than 15 years after the last date on which he 
is presumed to have been exposed to herbicides.  Moreover, 
the evidence shows that, since approximately 1989, the 
Veteran has consistently complained of and sought treatment 
for his neurologic disorder, and there is no evidence that 
shows his neurologic problems has resolved to date.  See 
private medical records dated from March 1991 to April 2005.  
Therefore, based on the foregoing, the Board finds the 
preponderance of the evidence is against a finding that the 
Veteran has a current diagnosis of acute or subacute 
peripheral neuropathy.  See 38 C.F.R. § 3.309(e)(iii).  

As noted above, the Secretary of Veterans Affairs has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted, including chronic peripheral 
neuropathy or any other type of peripheral neuropathy, other 
than acute or subacute peripheral neuropathy.  Therefore, 
service connection is not warranted on a presumptive basis 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), given 
the Veteran's specific diagnosis.  

The Board has considered whether the Veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra; Brock, supra.  
As noted, the Veteran's service treatment records are 
negative for any complaints, treatment, or findings related 
to a neurologic disorder, and he has reported suffering from 
peripheral neuropathy since at least 1989, which is more than 
15 years after he was separated from service.  Nevertheless, 
the evidentiary record contains conflicting evidence 
regarding whether the Veteran's peripheral neuropathy is 
related to his military service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In support of his claim, the Veteran points to a February 
2007 statement from his private physician, Dr. A.G., which 
purports to relate the Veteran's peripheral neuropathy to 
service.  In his statement, Dr. A.G. noted that he has worked 
with the Veteran for several years regarding his peripheral 
neuropathic pain and run the gambit of laboratory studies, 
including conducting an MRI.  He stated, however, that all 
tests point to no specific definable cause that can prove 
what is causing the Veteran's neuropathic problems.  Dr. A.G. 
noted the Veteran's in-service herbicide exposure and stated 
that, because he does not have another mechanism for the 
Veteran's neuropathic process, he concludes that the 
herbicide Agent Orange is the most likely cause of the 
Veteran's problem.  

In February 2009, a VA physician, Dr. P.S.F, Chief of 
Neurology at a VA Medical Center, reviewed the Veteran's 
claims file to determine whether his current diagnosis of 
peripheral neuropathy is related to military service.  The VA 
physician noted the treatment the Veteran has received since 
he first manifested symptoms of chronic peripheral neuropathy 
in the 1990s; he also noted Dr. A.G.'s finding that the 
Veteran's peripheral neuropathy is related to his Vietnam 
service, given the lack of a definable cause revealed by 
clinical evaluation.  Dr. P.S.F. stated, however, that Dr. 
A.G.'s determination is not supported by any evidence in the 
medical literature where up to 50 percent of civilian 
patients do not have any definable cause for their peripheral 
neuropathy.  Dr. P.S.F. stated that, based on the 
documentation provided, and the previous reviews on this 
issue by VA and NAS, it cannot be concluded that the 
Veteran's signs and symptoms of chronic peripheral neuropathy 
are service-connected.  

The Board considers Dr. A.G.'s February 2007 statement to be 
competent medical evidence.  However, the Board finds his 
opinion to be of lessened probative value because it does not 
appear to be based on all relevant facts in the Veteran's 
medical history or sound scientific and medical data.  In 
this regard, it does not appear that Dr. A.G.'s opinion is 
based upon a review of the claims file, which the Board notes 
would have revealed pertinent facts regarding the development 
of the Veteran's peripheral neuropathy.  Indeed, review of 
the record reveals that the Veteran has other risk factors 
for the development of peripheral neuropathy, including a 
history of smoking and alcohol use and post-service 
employment in a coal mine.  See November 1996 private medical 
record; see also private medical records dated from 1991 to 
2004.  The Board notes that this evidence, as well as the 
other evidence of record pertaining to the Veteran's medical 
history, is highly significant in determining the likelihood 
that the Veteran's peripheral neuropathy is directly related 
to his in-service herbicide exposure and should have been 
considered in providing a medically valid and well-reasoned 
opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 
(2008).  

While Dr. A.G. has treated the Veteran for peripheral 
neuropathy, the Board ascribes lessened probative value to 
his medical opinion relating the Veteran's peripheral 
neuropathy to herbicide exposure because he did not address 
or mention the Veteran's other risk factors for developing 
peripheral neuropathy.  In this regard, the evidence shows 
the Veteran received treatment for neurologic symptoms prior 
to seeing Dr. A.G., but it appears that Dr. A.G. based his 
opinion on his treatment of the Veteran, alone, without 
addressing the Veteran's complete medical history, including 
all of his risk factors for developing peripheral neuropathy.  
In addition, and more importantly, Dr. A.G. did not point to 
specific scientific and medical evidence which supports his 
conclusion and suggests a possible etiologic relationship 
between chronic peripheral neuropathy and herbicide exposure.  

In evaluating the ultimate claim, the Board considers the 
February 2009 opinion to be the most competent and probative 
medical evidence of record.  In rendering his opinion, Dr. 
P.S.F. noted the Veteran's medical history, as reflected in 
the claims file, and rebutted Dr. A.G.'s conclusion, noting 
that 50 percent of the civilian population does not have a 
definable cause for peripheral neuropathy.  The Board notes, 
however, that, Dr. P.S.F. did not mention the Veteran's other 
risk factors for developing peripheral neuropathy and, thus, 
his medical opinion is assigned lessened probative value in 
that regard.  Nevertheless, the Board finds his opinion to be 
more probative than Dr. A.G.'s opinion because the February 
2009 VA opinion is based, at a minimum, on the scientific and 
medical studies conducted by NAS, which found 
inadequate/insufficient evidence to determine that an 
association exists between chronic peripheral neuropathy and 
herbicide exposure.  Dr. A.G., on the other hand, did not 
point to specific scientific and medical evidence that 
supports his conclusion that the Veteran's chronic peripheral 
neuropathy is related to in-service herbicide exposure.  
Therefore, the Board ascribes more probative value to the 
February 2009 opinion provided by Dr. P.S.F.

The only other evidence that relates the Veteran's peripheral 
neuropathy to military service is the Veteran's own 
statements.  However, the Veteran is not competent, as a 
layperson, to provide evidence or an opinion regarding 
matters involving medical diagnosis or medical etiology in 
this case.  Here, such an opinion involves a question of 
medical complexity requiring medical knowledge the Veteran 
does not possess.  See Jandreau v.Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, the Board finds the most competent and probative 
evidence of record preponderates against a finding that the 
Veteran's current peripheral neuropathy is related to his in-
service herbicide exposure, and there is no competent 
evidence of record which relates his peripheral neuropathy to 
any other injury or disease incurred during military service.  

In summary, the Board finds the most competent and probative 
evidence of record preponderates against a finding that the 
Veteran has acute or subacute peripheral neuropathy or any 
other disease for which presumptive service connection based 
upon herbicide exposure is granted.  The most competent and 
probative evidence of record also preponderates against a 
finding that the Veteran's chronic peripheral neuropathy is 
related to his military service, in general, or his in-
service herbicide exposure specifically.  Therefore, based 
upon the reasons and bases set forth above, the Board finds 
the preponderance of the evidence is against the Veteran's 
claim for service connection for peripheral neuropathy, 
claimed as due to herbicide exposure, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


